
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 630
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Delahunt (for
			 himself, Mr. McGovern,
			 Mr. Markey of Massachusetts,
			 Mr. Serrano,
			 Mr. Farr, Mr. Oberstar, Mr.
			 Gutierrez, Mr. Conyers,
			 Mr. Hinchey,
			 Mr. Filner,
			 Ms. Schakowsky,
			 Ms. Lee of California,
			 Mr. Grijalva, and
			 Ms. Baldwin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the June 28, 2009, coup d’etat
		  in Honduras, calling for the reinstatement of President Jose Manuel Zelaya
		  Rosales, and for other purposes.
	
	
		Whereas Jose Manuel Zelaya Rosales was elected President
			 of Honduras in November 2005 in elections that were deemed free and fair by
			 international observers;
		Whereas President Zelaya and other political actors in
			 Honduras became embroiled in a political dispute over whether to hold a
			 non-binding referendum asking Honduran voters whether they wanted a constituent
			 assembly to be established to amend the Constitution;
		Whereas, on June 28, 2009, the day that the non-binding
			 referendum was to take place, Honduran military forces stormed President
			 Zelaya’s residence, apprehended him, sent him out of the country, and seized
			 the materials for the referendum;
		Whereas the Honduran Congress named Roberto Micheletti,
			 the head of the Congress, as President and subsequently suspended a number of
			 constitutional rights, including the freedom of association and of
			 movement;
		Whereas the Inter-American Commission on Human Rights has
			 expressed its concerns regarding human rights abuses by the de facto Micheletti
			 government, including the arbitrary detention of Zelaya supporters;
		Whereas the Organization of American States (OAS), the
			 United Nations, and the European Union, representing governments from across
			 the political spectrum, have condemned the coup d’état, refused to recognize
			 the de facto Micheletti government, and demanded the unconditional return of
			 President Zelaya to office;
		Whereas, on July 1, 2009, the OAS voted unanimously to
			 suspend Honduras from participation in the OAS unless President Zelaya was
			 returned to office within three days;
		Whereas, on July 4, 2009, the OAS unanimously voted to
			 suspend Honduras;
		Whereas the Obama Administration has condemned President
			 Zelaya’s removal, supported the OAS resolutions regarding Honduras, and
			 demanded that he be returned to office;
		Whereas the World Bank and Inter-American Development Bank
			 have suspended aid and loans to Honduras;
		Whereas national elections are scheduled in Honduras for
			 November 29, 2009;
		Whereas President Zelaya has said that he will only serve
			 until his term ends in January 2010;
		Whereas it is critical for the stability of Honduras that
			 the November 2009 elections be free, fair, and transparent; and
		Whereas U.S. Secretary of State Hillary Rodham Clinton
			 announced on July 7, 2009, that Costa Rican President Oscar Arias would seek to
			 negotiate a solution to the crisis, and President Zelaya and the de facto
			 Micheletti government have agreed to the mediation of President Arias: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the June 28, 2009, coup d’état in
			 Honduras and refuses to recognize the de facto Micheletti government installed
			 by that coup d’état;
			(2)calls on the Obama
			 Administration to continue to refuse to recognize the de facto Micheletti
			 government;
			(3)calls for the
			 reinstatement of President Zelaya as President of Honduras;
			(4)urges the Obama
			 Administration to suspend nonhumanitarian assistance to the de facto Micheletti
			 government as required by United States law as it deems necessary to compel the
			 return of President Zelaya to office;
			(5)calls for
			 extensive international observation of the November 2009 elections once
			 President Zelaya is returned to office to ensure that his successor is elected
			 freely, fairly, and transparently; and
			(6)welcomes the
			 mediation of Costa Rican President Oscar Arias and encourages the Obama
			 Administration to provide any assistance President Arias requests in his
			 efforts.
			
